UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3456 General Government Securities Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/29/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General Government Securities Money Market Fund February 29, 2012 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies39.2% of Purchase (%) Amount ($) Value ($) Federal Home Loan Bank: 3/1/12 0.28 50,000,000 a 49,990,990 4/20/12 0.09 175,000,000 174,979,340 6/29/12 0.11 100,000,000 100,046,019 Federal Home Loan Mortgage Corp.: 3/12/12 0.09 90,000,000 b 89,997,663 7/24/12 0.13 150,000,000 b 149,921,458 Federal National Mortgage Association: 3/1/12 0.32 50,000,000 a,b 49,992,359 5/1/12 0.32 10,000,000 a,b 10,007,416 7/12/12 0.06 75,000,000 b 74,983,375 Total U.S. Government Agencies (cost $699,918,620) U.S. Treasury Notes12.7% 3/15/12 0.02 75,000,000 75,039,186 6/15/12 0.07 150,000,000 150,784,807 Total U.S. Treasury Notes (cost $225,823,993) Repurchase Agreements48.1% Barclays Capital, Inc. dated 2/29/12, due 3/1/12 in the amount of $88,000,464 (fully collateralized by
